IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.74,948


EX PARTE DOMINIQUE URIBE, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM NUECES COUNTY



 Per Curiam.

 
O R D E R


 This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of indecency with a child and his punishment was
assessed at twelve years imprisonment.
	Applicant contends that he was denied an opportunity to appeal his conviction because
neither defense counsel or appointed counsel timely filed a motion for extension of time to
file notice of appeal.  The trial court finds that Applicant is entitled to an out-of-time appeal. 
Therefore, Applicant is entitled to relief and Applicant is granted leave to file an out-of-time
appeal from his conviction in cause number 2003-CR-1843-B from the 117th Judicial District
Court of Nueces County. 
	The proper remedy in a case such as this is to return Applicant to the point at which he
may give written notice of appeal.  He may then follow the proper procedures in order that a
meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute an
appeal, he must take affirmative steps to see that written notice of appeal is given within thirty
days after the mandate of this Court has issued.
	All other allegations are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. 

App. 1997).

DELIVERED: May 19, 2004
DO NOT PUBLISH